Exhibit 10.26
EXECUTION VERSION
Dated 23 December 2008
Between
STEMCELLS, INC.
as Lender
and
STEM CELL SCIENCES PLC
as Borrower
 
FACILITY AGREEMENT
 
MORRISON | FOERSTER





--------------------------------------------------------------------------------



 



EXECUTION VERSION
THIS FACILITY AGREEMENT is dated December 2008 and is made
BETWEEN:

(1)   STEMCELLS, INC. whose address is 3155 Porter Drive, Palo Alto, California
94304-1213, USA (the “Lender”); and   (2)   STEM CELL SCIENCES PLC whose address
is Meditrina Building 260, Babraham Research, Campus, Cambridge CB22 3AT United
Kingdom (the “Borrower”).

WHEREAS:

(A)   The share capital of the Borrower is listed on the AIM market of the
London Stock Exchange plc.   (B)   The Lender is interested in entering into
further discussions which may or may not lead to the Lender making an offer to
acquire all (or substantially the whole) of the undertaking and assets of the
Borrower or of any group company of the Borrower (the “Proposal”).   (C)   The
Borrower requires working capital to maintain its current operations during the
period of those discussions concerning the Proposal.   (D)   The Borrower and
SCS Holdings shall grant security to the Lender pursuant to the Share Mortgage
Deeds and the Assignment of Contract to be executed by the Lender in connection
with this Facility Agreement.

1 INTERPRETATION
1.1 Definitions
In this Facility Agreement the following terms have the meanings given to them
in this clause 1.1, except where the context otherwise requires.
“Advance” means the loan made or to be made under the Facility or, where the
context requires, the principal amount of that loan outstanding.
“Assignment of Contract” means the assignment of contract, in a form approved by
the Lender and the Borrower, pursuant to which the Borrower shall assign the
benefit of an intra-group loan agreement to the Lender by way of security.
“Borrower’s Account” means the bank account of the Borrower, details of which
are as follows:

         
 
  Account name:   Stem Cell Sciences plc
 
  Bank:   HSBC plc
 
      70 Hanover Street
 
      Edinburgh, EH2 1HQ
 
  Bank account no.:   91643177
 
  Sort code:   40-20-44
 
  IBAN:   GB 97MIDL 402044 91643177
 
  BIC:   MIDLGB2111M





--------------------------------------------------------------------------------



 



EXECUTION VERSION
“Borrowings” means amounts borrowed or raised under any transaction having the
commercial effect of a borrowing or raising of finance.
“Business Day” means a day (other than Saturday or Sunday) on which banks are
open for general business in London and San Francisco.
“Competing Proposal” has the meaning given to such term in the Exclusivity
Agreement.
“Default” means (a) any Event of Default or (b) any event or circumstance which
is reasonably likely to constitute an event of Default subject only to the
giving of any notice, the expiry of any applicable period, the making of any
specified determination or the fulfillment of any specified condition.
“Duty” means any duty, obligation or liability of any kind.
“Event of Default” means any event or circumstance specified as such in clause
11.2 (Events of Default).
“Exclusivity Letter” means the exclusivity letter, in a form approved by the
Lender and the Borrower, pursuant to which the Borrower shall give certain
undertakings and assurances to the Lender in connection with their entering into
discussions concerning the Proposal.
“Facility” means the loan facility provided under this Facility Agreement as
described in clause 2 (The Facility).
“Finance Documents” means this Facility Agreement, the Guarantee, the Share
Mortgage Deeds, the Assignment of Contract, the Negative Pledge Letter and the
Exclusivity Letter.
“Group” means the Borrower and its Subsidiaries from time to time; and “Group
Company” means any of them.
“Guarantee” means the all-monies guarantee, in a form approved by the Lender and
the Borrower, pursuant to which SCS Holdings shall guarantee any obligations of
the Borrower to the Lender.
“Loan” means, at any time, the aggregate principal amount outstanding under this
Facility Agreement.
“Negative Pledge Letter” means a letter from SCS UK to the Lender in a form
approved by the Lender and the Borrower, confirming, inter alia, that SCS UK
will not grant security over its assets to any party without the Lender’s prior
written consent.
“Permitted Borrowings” means:

(a)   Borrowings outstanding in the normal and prudent course of the trading
activities of the Group and which have not been overdue for more than 60 days;





--------------------------------------------------------------------------------



 



EXECUTION VERSION



(b)   Borrowings by Group Companies from other Group Companies, provided that
(i) such Borrowings already exist as at the date of this Facility Agreement, or
(ii) are necessary in order to remit sums borrowed under this Facility
Agreement, or subsequent Permitted Borrowings from non-Group entities, to other
Group Companies; and

(c)   Borrowings by the Borrower from non-Group entities by way of additional
finance, provided that such Borrowings are subordinated to any monies owed by
the Borrower to the Lender (being either unsecured or, if secured, then
subordinated in a manner satisfactory to the Lender (in which respect the
Lender’s discretion shall be absolute)); and

(d)   any Borrowings arising under the Finance Documents or otherwise in favour
of the Lender or any transferee or assignee of, or any refinancing of such
Borrowings.

“Permitted Disposal” means any sale, lease, licence, transfer or other disposal
on arm’s length terms:

(a)   of trading stock or cash made in the ordinary course of trading of the
disposing entity;   (b)   of obsolete or redundant vehicles, plant and equipment
for cash; or   (c)   arising as a result of any Permitted Security Interest.

“Permitted Loan” means:

(a)   any trade credit extended by any Group Company to its customers on normal
commercial terms and in the ordinary course of trading and which are not
outstanding for more than 60 days; and   (b)   loans outstanding between Group
Companies (to the extent that these are consistent with the definition of
Permitted Borrowings).

“Permitted Security Interests” means:

(a)   liens arising by operation of law in the ordinary course of Group
Companies’ trading;

(b)   retention of title claims arising over goods or equipment purchased by
Group Companies in the ordinary course of their trading; and   (c)   Security
Interests granted to the Lender pursuant to the Finance Documents.

“Regulation” means any present or future law, regulation, rule, request,
requirement or guideline of any authority, whether or not it has the force of
law (but, if it does not, with which the person concerned habitually complies or
should habitually comply).

“Repayment Date” means the date falling 6 months subsequent to the date of this
Facility Agreement.
“Right” means any right, privilege, power, immunity or other interest or remedy
of any kind.





--------------------------------------------------------------------------------



 



EXECUTION VERSION
“SCS Australia” means Stem Cell Sciences Australia (pty) Limited.
“SCS Holdings” means Stem Cell Sciences Holdings Limited.
“SCS UK” means Stem Cell Sciences UK Limited.
“Security Interest” means any mortgage, standard security, charge (whether fixed
or floating), assignment by way of security, hypothecation, pledge, lien or
other security arrangement of any kind.
“Share Mortgage Deeds” means:

(a)   the share mortgage deed, in a form approved by the Lender and the
Borrower, pursuant to which the Borrower shall grant a charge over shares held
by it in SCS Holdings;

(b)   the share mortgage deed, in a form approved by the Lender and the
Borrower, pursuant to which SCS Holdings shall grant a charge over shares held
by it in SCS UK; and

(c)   the share mortgage deed, in a form approved by the Lender and the
Borrower, pursuant to which SCS Holdings shall grant a charge over shares held
by it in SCS Australia.

“Subsidiary” means a subsidiary undertaking within the meaning of section 1162
of, and Schedule 7 to, the Companies Act 2006.
“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).
“£” or “Sterling” means the lawful currency of the United Kingdom.
1.2 In this Facility Agreement:

(a)   the summary and the headings are inserted for convenience only and do not
affect the interpretation of this Facility Agreement;   (b)   references to
clauses and schedules are to clauses of, and schedules to, this Facility
Agreement;   (c)   references to this Facility Agreement, a Finance Document or
any other document are to this Facility Agreement, that Finance Document or that
other document as from time to time amended, restated, novated, or replaced,
however fundamentally;   (d)   references to a person include an individual,
firm, company, corporation, unincorporated body of persons and any government
entity;   (e)   references to a person include its successors in title,
permitted assignees and permitted transferees;





--------------------------------------------------------------------------------



 



EXECUTION VERSION



(f)   words importing the plural include the singular and vice versa;   (g)  
references to a time of day are to London time, using the 24 hour clock;   (h)  
references to any enactment include that enactment as re enacted; and, if an
enactment is amended, any provision of this Facility Agreement which refers to
that enactment will be amended in such manner as the Lender, after consultation
with the Borrower, determines to be necessary in order to preserve the intended
effect of this Facility Agreement;   (i)   a Default (other than an Event of
Default) is “continuing” if it has not been remedied or waived and an Event of
Default is “continuing” if it has not been waived; and   (j)   if the due date
for any payment under this Facility Agreement falls on a day which is not a
Business Day, the due date shall be extended to the next Business Day.

1.3 This Facility Agreement may be executed in any number of counterparts and by
the different parties on separate counterparts, each of which may be delivered
by facsimile or by pdf and each of which when so executed and delivered shall be
an original, but all counterparts shall together constitute one and the same
instrument.
1.4 A person who is not a party to this Facility Agreement has no right under
the Contracts (Rights of Third Parties) Act 1999 to enforce or enjoy the benefit
of any term of this Facility Agreement.
2 THE FACILITY
2.1 Subject to the terms of this Facility Agreement, the Lender makes available
to the Borrower a loan facility in an aggregate amount of £200,000.
2.2 The Borrower shall immediately use and apply the whole of the Advance made
by the Lender exclusively for the working capital purposes of the Borrower and
its subsidiaries.
2.3 The Lender is not bound to monitor or verify the application of any amount
borrowed under or pursuant to this Facility Agreement.
3 ADVANCES
3.1 Conditions Precedent to the Facility
The obligation of the Lender to make the Facility available is conditional on
the satisfaction of the conditions precedent described in Schedule 2 (Conditions
Precedent to the Facility). If such conditions precedent are not satisfied
within 2 Business Days of the date hereof this Facility Agreement shall
terminate without liability to either party.
3.2 Advance
Subject to clause 3.1, the Lender agrees to advance to the Borrower the sum of
£200,000 which shall be remitted to the Borrower’s Account within 2 Business
Days of the date hereof or the date on which the final condition precedent is
satisfied, whichever is the later.
3.3 Condition Subsequent to the Facility





--------------------------------------------------------------------------------



 



EXECUTION VERSION
The Borrower shall deliver to the Lender as soon as reasonably practicable and
in any event within 21 days of the date hereof share certificates in respect of
the Borrower’s shareholding in Holdings, Holdings’ shareholding in UK and
Holdings’ shareholding in Australia and all other documents reasonably required
by the Lender in respect of those shares.
4 REPAYMENT, PREPAYMENT AND CANCELLATION
4.1 Repayment

(a)   Subject always to clause 11.1 (Consequences of an Event of Default), the
Borrower will repay the outstanding Loan together with all other amounts payable
under or pursuant to this Facility Agreement on the Repayment Date.   (b)   Any
amount repaid under this clause 4.1 may not be re-borrowed.

4.2 Prepayment

(a)   Without prejudice to the obligation to make payment pursuant to clause
4.1, the Borrower may in its sole discretion prepay the whole or any part of the
outstanding Loan together with all other amounts payable under or pursuant to
this Facility Agreement at any time prior to the Repayment Date.   (b)   Any
amount prepaid pursuant to clause 4.2 may not be re-borrowed.

5 INTEREST
5.1 Interest shall accrue on a daily basis on the balance of the Loan from time
to time outstanding at a rate of 8 per cent. per annum on the basis of the
number of days accrued on the assumption of a 365 day year.
5.2 In the event that any outstanding Loan amount is not repaid on the date
required pursuant to this Facility Agreement nor, if applicable, within the cure
period set out in clause 11.2(a) for such payment, then the rate of interest
accruing thereon pursuant to in clause 5.1 shall be increased to 12 per cent.
per annum in respect of the period thereafter until the date such outstanding
Loan amount is so repaid in full.
5.3 Interest shall not be compounded.
6 TAXES AND OTHER DEDUCTIONS
6.1 All payments by the Borrower to the Lender under this Facility Agreement
shall be without deduction or withholding (including, without limitation, any
deduction or withholding of Tax) unless the Borrower is required by law to make
a payment subject to such deduction or withholding, in which case the amount
payable by the Borrower will be sufficiently increased to ensure that the Lender
receives and (after such deduction or withholding) is left with a net sum equal
to that which it would have received if no such deduction or withholding had
been required.





--------------------------------------------------------------------------------



 



EXECUTION VERSION
7 FEES AND EXPENSES
7.1 Each of the parties shall be responsible for its respective legal and other
costs incurred in relation to the negotiation, preparation and completion of
this Facility Agreement and the other Finance Documents.
7.2 The Borrower shall bear the reasonable cost of any transfer of funds
required to be made under the terms of this Facility Agreement, which costs
shall be added to, and shall subsequently form part of, the Loan.
8 PAYMENTS
8.1 Payment mechanics
All payments to the Lender under this Facility Agreement shall be made in
Sterling, and in immediately available funds into the account of the Lender as
detailed in Schedule 1.
8.2 No set-off
All payments to be made to the Lender under this Facility Agreement shall be
calculated and made without (and free and clear of any deduction for) set off or
counterclaim.
9 REPRESENTATIONS
The Borrower represents to the Lender that all the matters described in this
clause 9 are true on the date of this Facility Agreement, by reference to the
facts and circumstances then existing:
9.1 The Borrower is duly incorporated and validly existing under the laws of
England and Wales and has full power to own its assets and carry on business as
it is now being conducted.
9.2 The Borrower has the power to execute the Finance Documents and to exercise
its Rights and perform its Duties under the Finance Documents.
9.3 The Finance Documents to which the Borrower is a party constitute (or will,
when executed, constitute) legally valid, binding and enforceable obligations of
the Borrower enforceable against the Borrower in accordance with their
respective terms.
9.4 The execution of the Finance Documents and the exercise of its Rights and
the performance of its Duties under the Finance Documents have been duly
authorised by all necessary actions of the Borrower and:

(a)   do not and will not violate any provision of any law, decree, rule or
regulation or of any order, judgment, injunction, determination or award of any
court or any judicial, administrative or governmental authority or organisation
having applicability to the Borrower;   (b)   do not and will not violate any
provision of the Memorandum or Articles of Association of the Borrower; and





--------------------------------------------------------------------------------



 



EXECUTION VERSION



(c)   do not and will not violate any provision of any deed, agreement or other
instrument to which the Borrower is a party or which is binding upon it or its
assets.

9.5 No judgment has been given in legal proceedings and no arbitral or
administrative award has been given which has materially adversely affected the
business, assets or financial condition of the Borrower or any of its
Subsidiaries and no litigation or administrative or arbitration proceeding
before or of any court, tribunal, arbitrator or any other relevant authority is
presently in process, pending or (to the knowledge of the Borrower) threatened
which might materially and adversely affect the business, assets or financial
condition of the Borrower or any of its Subsidiaries (save for threats made in
relation to the proposed commencement of proceedings in relation to the
non-payment of sums payable by Group Companies in the ordinary course of
business).
9.6 There is not in existence nor (to the knowledge of the Borrower) likely to
occur any dispute with any governmental or other authority or any other dispute
of any kind (other than as may concern the non-payment of sums payable by Group
Companies in the ordinary course of business) which in any such case affects the
Borrower or any of its Subsidiaries and which might materially and adversely
affect their business, assets or financial condition.
9.7 Neither the Borrower nor any of its Subsidiaries is in default under any
law, decree, rule or regulation nor under any order, judgment, injunction,
determination or award of any court or any judicial, administrative or
governmental authority or organisation having applicability to them nor under
any deed, agreement or other instrument where such default is likely to
materially and adversely affect the business, assets or financial condition of
the Borrower or any of its Subsidiaries (other than as may concern the
non-payment of sums payable by Group Companies in the ordinary course of
business).
9.8 No Default has occurred and is continuing.
10 UNDERTAKINGS
10.1 Negative Undertakings
So long as the Loan or any interest on it remains outstanding the Borrower will
not, and will procure that no other Group Company will, without the prior
written consent of the Lender:

(a)   pay, make or declare any dividend or other distribution or redeem or
retire any of its shares or issue any shares (or any interest therein);   (b)  
incur or have outstanding any Borrowings, other than Permitted Borrowings;   (c)
  make any loan other than a Permitted Loan;   (d)   directly or indirectly
(whether by way of personal obligation or otherwise) give or permit to subsist
any guarantee, indemnity or other assurance against loss or become or remain
liable (contingently or otherwise) for any present or future indebtedness or
liability of any other person (other than a Group Company);   (e)   make any
material change to the nature of its business as carried on at the date of this
Facility Agreement or enter into any new business;





--------------------------------------------------------------------------------



 



EXECUTION VERSION



(f)   (other than in the normal and proper course of business) sell, transfer,
lease, license, lend or otherwise dispose of the whole or any substantial part
of its properties, assets or revenues, whether by one transaction or a series of
transactions (related or not);   (g)   create or allow to exist any Security
Interest over its present or future properties, assets or revenues, other than
Permitted Security Interests;   (h)   sell, transfer, leave, lend or otherwise
dispose of the whole or any substantial part of its properties, assets or
revenues, whether by one transaction or a series of transactions (related or
not) other than Permitted Disposals; or   (i)   acquire a company or any shares
or securities or a business or undertaking, enter into any joint venture or
incorporate a company or other entity.

11 DEFAULT
11.1 Consequences of an Event of Default
If an Event of Default has occurred, the Lender may at any time, by giving
written notice to the Borrower:

(a)   terminate the Facility; and/or   (b)   demand repayment of all or any part
of the Loan and payment of any other amounts accrued under this Facility
Agreement (upon which such amounts will be immediately due and repayable);
and/or   (c)   declare that all or any part of the Loan and any other amounts
accrued under this Facility Agreement are payable on demand by the Lender at any
time; and/or   (d)   exercise any or all of its rights, remedies, powers or
discretions under the Share Mortgage Deeds or the Assignment of contract in
accordance with the provisions thereof.

11.2 Events of Default
Each of the matters listed in this clause 11.2 is an Event of Default.

(a)   The Borrower fails to repay on the due date any amount payable by it
pursuant to this Facility Agreement unless its failure to make such payment is
caused by an administrative or technical error and payment is made within 3
Business Days of the due date.   (b)   The Borrower repudiates, disaffirms,
disclaims or challenges the validity of any Finance Document.   (c)   Any
representation or statement made or deemed to be made by a Borrower in
connection with a Finance Document or any related document is incorrect or
misleading in a material respect.   (d)   The Borrower or any Group Company
breaches any provision of any Finance Document to which it is a party (but, if
the Lender considers that the breach is capable





--------------------------------------------------------------------------------



 



EXECUTION VERSION



    of remedy, there will not be an Event of Default if the Borrower or that
other Group Company takes such action as is required by the Lender to rectify
the breach within such period, not being less than 5 Business Days, as the
Lender stipulates).   (e)   A meeting of the Borrower or any other Group Company
is convened for the purpose of considering any resolution for (or to petition
for) its winding-up or its administration or any such resolution is passed, or
any person presents a petition for the winding-up or application for the
administration of the Borrower or any other Group Company or any order for the
winding-up or administration of the Borrower or any other Group Company is made
or any other step (including petition, application, proposal or convening a
meeting) is taken with a view to the rehabilitation, administration,
custodianship, liquidation, winding-up or dissolution of, or any other
insolvency or moratorium proceedings involving, the Borrower or any other Group
Company.   (f)   Any liquidator, trustee in bankruptcy, judicial custodian,
compulsory manager, receiver, administrative receiver, administrator or similar
officer is appointed in respect of the Borrower or any other Group Company or
any part of the assets of any of them or the directors of the Borrower or any
other Group Company request the appointment of a liquidator, trustee in
bankruptcy, judicial custodian, compulsory manager, receiver, administrative
receiver, administrator or similar officer or any other steps are taken to
enforce any Security Interest over any assets of the Borrower or any other Group
Company.   (g)   A creditor or encumbrancer takes possession of, or a distress,
execution, sequestration or other process is levied or enforced upon or sued out
against, any material part of the undertaking, assets, properties, rights or
revenues of the Borrower or any Group Company and such attachment or process is
not discharged within seven days.   (h)   The Borrower or any other Group
Company suspends payment of all (or substantially all) of its debts or declares
itself (or is held by a court of competent jurisdiction) to be unable to pay its
debts as they fall due (within the meaning of section 123 of the Insolvency Act
1986).   (i)   The Borrower or any other Group Company commences negotiations
with all or any class of its creditors with a view to the general readjustment
or rescheduling of all or any class of its indebtedness or proposed to enter, or
enters, into any assignment, composition or other arrangement for the benefit of
its creditors generally or any class of its creditors.   (j)   Any event in
relation to the Borrower or any other Group Company in any jurisdiction other
than England, which has an effect equivalent or similar to any of the events
mentioned in Clauses 11.2(e) to (i).   (k)   A Competing Proposal is publicly
announced and recommended by the Borrower.

11.3 The Borrower will inform the Lender in writing of any matter which gives
rise to any Default immediately, and in every case within 3 Business Days of the
Borrower becoming aware of the same.





--------------------------------------------------------------------------------



 



EXECUTION VERSION
12 MISCELLANEOUS
12.1 Transfer
Neither the Borrower nor the Lender may transfer (either by assignment or by
novation) any of its Rights or Duties under this Facility Agreement, save that
the Lender may transfer (either by assignment or by novation) any of its Rights
and/or Duties under this Facility Agreement to an affiliate of the Lender or,
whilst an Event of Default is continuing, to any third party.
12.2 Rights

(a)   The Rights of the Lender against the Borrower under this Facility
Agreement are cumulative. They do not limit any Rights of the Lender against the
Borrower existing under the general law.   (b)   No failure by the Lender to
exercise any Right under this Facility Agreement will operate as a waiver of
that Right. Nor will a single or partial exercise of a Right by the Lender
preclude its further exercise.   (c)   No delay or omission by the Lender in
exercising any right, power or remedy provided by law or under this Facility
Agreement shall affect that right, power or remedy, or operate as a waiver of
it.

12.3 Notices

(a)   Any notice or other communication to a party to this Facility Agreement
must be in writing. It must be addressed for the attention of such person, and
shall be delivered personally or sent by international signed-for airmail or
facsimile to such address or fax number as that party may from time to time
notify to the other parties.   (b)   Proof of posting or despatch of any notice
or communication shall be deemed to be proof of receipt:

  (i)   in the case of airmail, five Business Days after having been posted;    
(ii)   in the case of a facsimile, at the time of transmission provided that if
deemed receipt (but for this proviso) would have occurred before 9 a.m. on a
Business Day the notice shall be deemed to have been received at 9 a.m. on that
day, and if deemed receipt (but for this proviso) would have occurred after 5
p.m. on a Business Day, or a day which is not a Business Day, the notice shall
be deemed to have been received at 9 a.m. on the next Business Day.

    For the purpose of this Clause (b), “Business Day” means any day which is
not a Saturday, Sunday or a public holiday in the place at or to which the
notice is sent.   (c)   The administrative details of the parties are contained
in Schedule 1 (Initial administrative details of the parties), but a party may
amend its own details at any time on the provision of 5 Business Days prior
written notice to the other parties.





--------------------------------------------------------------------------------



 



EXECUTION VERSION



12.4 Partial invalidity
If, at any time, any provision of this Facility Agreement is or becomes illegal,
invalid or unenforceable in any respect under any law of any jurisdiction,
neither the legality, validity or enforceability of the remaining provisions nor
the legality, validity or enforceability of such provision in any other respect
or under the law of any other jurisdiction will be affected or impaired in any
way.
12.5 Variations
No variations of this Facility Agreement shall be considered as valid and as
constituting part of this Facility Agreement unless such variation shall have
been made in writing and signed by the parties hereto. The expression
“variation” shall include any variation, amendment, supplement, deletion or
replacement, however effected.
13 LAW AND JURISDICTION
13.1 Law
This Facility Agreement is governed by, and shall be construed in accordance
with, English law.
13.2 Jurisdiction

(a)   The Borrower and the Lender irrevocably agrees that the courts of England
have exclusive jurisdiction and accordingly submit to the jurisdiction of the
courts of England in relation to any matter arising in connection with this
Facility Agreement (including regarding its existence). The submission to the
English Courts shall not (and shall not be constituted so as to) limited the
right of the Lender to take proceedings against the Borrower in any other Court
of competent jurisdiction nor should the taking of proceedings in any one
jurisdiction preclude the taking of proceedings in any other jurisdiction,
concurrently or not.

THIS FACILITY AGREEMENT has been entered into on the date stated at the
beginning of this Facility Agreement.





--------------------------------------------------------------------------------



 



EXECUTION VERSION
EXECUTION PAGE

         
THE BORROWER
       
 
       
Executed by
    )  
STEM CELL SCIENCES PLC
    )  

     
/s/ Alastair Riddell
  Signature of director
 
   
 
   
Alastair Riddell
  Name of director
 
   

THE LENDER

         
Executed as a deed by
    )  
STEMCELLS, INC.
    )  

     
/s/ Martin McGlynn
  Signature of authorised signatory
 
   
 
   
Martin McGlynn
  Name of authorised signatory
 
   

